DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 1/5/2021.
Claims 1-4, 6-15, 17-19, 21 and 23-24 are pending. Claims 1 and 12 are the base independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.

Response to Arguments/Amendment
Applicant’s arguments, see pages 6-7 of the Remark, with respect to claim 1 have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-4, 6-15, 17-19, 21, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Park et al (US 2018/0007574 A1), discloses a method for a user equipment (UE) to perform Radio Link Monitoring (RLM) in a wireless communication system comprises performing second RLM on a cell based on a Reference Signal (RS) other than a Cell-specific Reference Signal (CRS) and determining an Radio Link Failure (RLF) with respect to the cell based on the second RLM, wherein a condition for determining an RLF applied to the second RLM may be different from the condition for determining an RLF applied to CRS-based first RLM.
Regarding claim 1, however, Park does not teach the presently claimed invention an identity of a first supervision process and a status of a second supervision process.  Therefore Park does not alone or in combination disclose the claim limitation:  wherein each of the established supervision process is further associated with at least one of: a bandwidth part (BWP), a beam process, a control channel, or a quality of service (QoS), and wherein the first supervision process is different from the second supervision process;
determine that a first RLF criterion associated with the first supervision process of the established supervision processes has been met; and
in response to a determination that the first RLF criterion has been met, perform a recovery action using one or more recovery resources associated with the first supervision process, based on an identity of the first supervision process and a status of at least the second supervision process.
.	These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claim 12, the patent scope of the independent limitations are the same as in claim 1.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Further, the arguments presented by applicant on 1/5/2021 helped to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 1-4, 6-15, 17-19, 21, 23 and 24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474